In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-948V
                                                               Filed: April 13, 2018
                                                                  UNPUBLISHED

                                                                         
    TRACIE JOHANEK,                                                      
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Table Injury; Influenza (Flu) Vaccine;
                                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                                  Administration (SIRVA)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On July 14, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a left shoulder injury as a result of her
October 30, 2015 influenza (“flu”) vaccination. See Petition at 1-3. The case was
assigned to the Special Processing Unit of the Office of Special Masters.
       On April 11, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates that he
              believes that petitioner’s medical course is consistent with a shoulder
              injury related to vaccine administration (“SIRVA”) as defined on the
                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      Vaccine Injury Table. Specifically, petitioner had no recent history of pain,
      inflammation, or dysfunction of her left shoulder, pain occurred within 48
      hours after receipt of an intramuscular vaccination, pain was limited to the
      shoulder where the vaccine was administered, and no other condition or
      abnormality, such as brachial neuritis, has been identified to explain
      petitioner’s shoulder pain. 42 C.F.R. §§ 100.3(a), (c)(10) (2017).
      Additionally, based on the medical records outlined above, petitioner
      suffered the residual effects of her condition for more than six months.
      Therefore, based on the record as it now stands, petitioner has satisfied
      all legal prerequisites for compensation under the Act. See 42 U.S.C. §§
      300aa-11(c)(1)(D)(I), 300aa-13(a)(1)(B).


     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master